Mr. Chief Justice Kelly,
dissenting:
I do not concur in the opinion of the court, and will briefly give the reasons for my dissent. It is conceded that the deed of J. H. Kendall and wife to J. B. Bayley conveyed to the latter only the right, title, and interest which they had in lot one in block eleven, and not the lot itself; but the court holds that the covenant of Kendall and wife that they were the owners in fee simple of the premises, is a covenant that they were the owners of the entire lot. I do not so understand it. The deed conveyed only the interest which the grantors then had in the lot. The habendum limits the estate then granted to the interest which they then had in the premises, and the warranty is that they were the owners of the premises. I do not consider, that the word premises, as here expressed, means the entire lot, but only the interest which the grantors then sold. If they had covenanted that they were the owners of lot number one, then there *263would have been no doubt of their liability in this action, I think this position is supported by the decision of the supreme court of Massachusetts in the case of Sumner v. Williams, 8 Mass. 162, and is not in conflict with the case of Taggart v. Risley, decided by this court in 4 Or. 235.